PER CURIAM.
The Kentucky State Bar Association complains that W. W. Kelly, a layman who has never been admitted to the practice of law, has engaged in unauthorized practice of law by preparing a written contract to which he was not a party. KRS 30.170, RCA 3.020.
Pursuant to RCA 3.530, the complaint was referred to Honorable L. T. Grant, a regular judge of the Fayette Circuit Court, to sit as special commissioner to hear evidence in the premises and make recommendations to this court as to the disposition of the matter.
It was shown without contradiction that the respondent typed a contract relating to sale of property between two citizens of Somerset. The respondent was not a party to the contract. He was paid $2.00 by each of the parties for his work. The respondent insists that he acted merely as an amanuensis and in no sense did he prepare the contract between the parties.
One of the parties to the contract had subscribed a written affidavit asserting that the respondent did prepare the contract, but at the hearing, he recanted and claimed that he and the other contracting party dictated the contract to the respondent. The witness who gave this evidence admitted that he could neither read nor write. The special commissioner found incredible the evidence presented by the illiterate contracting party. Upon a review of the evidence we are not persuaded that the special commissioner’s findings are clearly erroneous, but on the contrary, we find them abundantly supported by the record. Carter v. Trevathen, Ky., 309 S.W.2d 746.
The special commissioner made recommendations that the respondent be found guilty of contempt of court for the unauthorized practice of law, that the re*830spondent be enjoined from engaging in the practice of law in the future, that respondent be fined the sum of $50.00, and that he be required to pay the costs of this action.
The recommendations of the special commissioner are approved, and it is ordered that the respondent, W. W. Kelly, be, and he is found guilty of contempt of court for the unauthorized practice of law, is enjoined from engaging in the practice of law in the future, is fined the sum of $50.00, and shall pay the costs of this action.
All concur.